Title: From Thomas Jefferson to Robert Smith, 20 August 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Aug. 20. 1802.
          
          Your favors of the 16th & 17th were recieved last night; but neither the commissions or Warrants mentioned in the last to be forwarded have come. I suppose they have been put into the post office after the hour and will [be on] by the next post. I recieve by this your opinion & those of the Secretaries of the Treasury & War on our Barbary affairs. I had before asked & received that of mr Madison: but as his opinion does not go to all the points which arise in the others I shall, immediately on making up my dispatches for the post of this day, set out for his house, as a personal interview will enable us to answer finally by the next post, which will arrive at Washington on Tuesday at 8 P.M. whereas doing the business by letter would lose one if not two posts. the [returns] of our post seem not understood at Washington. they are as follows.
          Friday & Tuesday at 7. P.M. leaves Washington
          Sunday & Thursday at Noon. arrives at Milton.
          Monday & Friday at 1. P.M. leaves Milton
          Tuesday & Saturday at 8. P.M. arrives at Washington.
          The misfortune is the departure of the post from Washington at 7. P.M. and the Milton post arriving there an hour after. for the letters to come to me & [. . .] [be answered] the arrangement is perfect; but not for my writing to Washington & [recieving an] answer by return of post. Accept my affectionate good wishes & respect
          
            Th: Jefferson
          
        